Order issued January Jf,J, 2013




                                                                     In The
                                                       C!rnurt nf l\pp£tds
                                              llrtftq1Bistrict nf ID£xa.s at ilallas
                                                            No. 05-10-01375-CV


                                       IN THE INTEREST OF C.H.C. AND .S.M.C., CHILDREN,


.. :
   •   •
           '!
            .J
                   .-.
                         -.                                     · ORDER
                                                                  .  . - : ·
                                                                           .: :·-·.... -·· ...-· ....·- .. -·--· -:.
                                                                           .           '
                                                                                                  \.
                                                                                                    ~--




                              Appellant's motion for extension of time to file motion for rehearing and motion for

                 rehearing en bane is GRANTED, and the time for appellant to file her motion for rehearing and

                 motion for rehearing en bane is extended to February 19, 2013.



                                                                                           ~)Ji.                       .·
                                                                                 IAN~
                                                                                 JUSTICE